Citation Nr: 0932886	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  06-02 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) and Board remand.  

In July 2007, the Board issued a decision denying the 
Veteran's claim for entitlement to service connection for a 
psychiatric disorder.  The Veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In May 2008, the Court issued an Order granting a 
Joint Motion for Remand (Joint Motion) and remanding the 
matter for the Board for additional development and to 
provide additional reasons and bases for its decision in 
compliance with the instructions in the Joint Motion.  In 
November 2008, the Board vacated its July 2007 decision and 
remanded the Veteran's claim for compliance with the 
directives in the Joint Motion.  The Veteran's claim has been 
returned to the Board for appellate review.

The appeal is again remanded to the RO via the Appeals 
Management Center in Washington, DC.


REMAND

By a November 2008 Board remand, the RO was instructed to 
provide the Veteran with appropriate notice, conduct 
appropriate development, and adjudicate the issue of whether 
the Veteran's psychiatric disorder pre-existed service and 
was aggravated thereby.  Although the RO sent the Veteran a 
November 2008 notice which described the requirements of and 
the evidence necessary to establish service connection based 
on aggravation of a pre-existing injury, the RO did not 
adjudicate the issue of whether the Veteran's psychiatric 
disorder pre-existed service and was aggravated thereby, as 
required by the November 2008 Board remand.  

RO compliance with remand directives is not optional or 
discretionary and the Board errs as a matter of law when it 
fails to ensure remand compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Accordingly, remand is required for 
compliance with the Board's November 2008 remand directives.  

In addition, although the RO issued a supplemental statement 
of the case in July 2009, the RO has not provided the Veteran 
with the laws and regulations pertinent to his claim for 
service connection based on aggravation of a pre-existing 
injury.  38 C.F.R. § 19.29(b) (2008) (the RO is required to 
issue a statement of the case containing a summary of the 
evidence, the applicable laws and regulations, and an 
explanation as to the decision previously reached).  
Accordingly, remand is also required so that the Veteran may 
be provided with the appropriate laws and regulations which 
are applicable to his claim for service connection for a 
psychiatric disorder on the basis of aggravation of a pre-
existing injury.  See 38 C.F.R. § 19.31(b)(2) (2008).

Accordingly, the case is again remanded for the following 
action:

The RO must readjudicate the Veteran's 
claim for entitlement to service 
connection for a psychiatric disorder, to 
include a determination of whether the 
Veteran's psychiatric disorder pre-existed 
active service and was aggravated thereby.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative, and must provide the 
Veteran with the "laws and regulations" 
applicable to his claim for service 
connection for a psychiatric disorder on 
the basis of aggravation of a pre-existing 
injury.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




